


Exhibit 10.11

 

Reimbursement of Services Agreement

 

This Reimbursement of Services Agreement (the “Agreement”) is made effective as
of October 1, 2012 by and between Richmont Holdings, Inc. a Texas corporation
(“Richmont”) and Computer Vision Systems Laboratories Corp. a Florida
corporation (“CVSL”).

 

RECITALS

 

Whereas, CVSL is a fully-reporting SEC registrant controlled by John P. Rochon
that has announced a strategy of acquiring companies in the direct selling
industry; and

 

Whereas, CVSL has yet to establish an infrastructure of personnel and resources
necessary to identify, analyze, negotiate and conduct due diligence on such
acquisition candidates; and

 

Whereas, CVSL has an immediate and continuing need for such acquisition
opportunities and advice and assistance in areas related to identification,
analysis, financing, due diligence, negotiations and other strategic planning,
accounting, tax and legal matters associated with such potential acquisitions;
and

 

Whereas, Richmont has already been pursuing a strategy of acquisitions in the
direct selling industry and has incurred significant costs in identifying,
analyzing, performing due diligence, structuring and negotiating potential
transactions; and

 

Whereas, Richmont has experience in the above areas and CVSL wishes to draw upon
such experience to obtain a variety of useful and beneficial services from
Richmont, its affiliates and third parties; and

 

Whereas, Richmont is willing to transfer the opportunities it has previously
pursued to CVSL and continue to render ongoing services to CVSL; and

 

Whereas, CVSL desires to pursue the existing opportunities and use such
services;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      CVSL hereby engages Richmont to render
acquisition identification, analysis, negotiation, planning, strategy,
financing, accounting, tax and legal matters (collectively the “Services”)
throughout the term of this Agreement, and Richmont agrees to perform the
Services in the interest of CVSL during the term of this Agreement, subject to
the terms and conditions stated herein. The Services shall be performed on a
continuing basis without any further specific request.

 

2.                                      CVSL may also request Richmont to render
additional special services and Richmont undertakes to comply with such requests
to the extent that it has the time, resources, manpower and expertise to do so.

 

3.                                      As part of this Agreement, Richmont
agrees to transfer  to and provide CVSL all its previously prepared work product
created in the identification, analysis, negotiation, planning, strategy,
financing, accounting, tax and legal aspects of certain acquisition targets in
the direct selling industry (the “Targets”).  CVSL, as consideration for the
immediate opportunity to pursue such Targets, agrees to reimburse Richmont for
due diligence, financial analysis, legal, travel and other costs Richmont
incurred related to the investigation of, transaction structuring of and overall
pursuit of the Targets.

 

4.                                      In consideration of the rendering of the
Services by Richmont, CVSL agrees to pay to Richmont, without demand, a
reimbursement fee (the “Reimbursement Fee”) due on or before the last business
day of each month equal to One Hundred Fifty Thousand and no/100 dollars
($150,000.00) for the first six months of the Agreement and One Hundred Sixty
Thousand and no/100 dollars ($160,000.00) thereafter, or such other amount as
may be agreed to from time to time.  The parties acknowledge and agree that the

 

--------------------------------------------------------------------------------


 

Reimbursement Fee represents reasonable compensation to reimburse Richmont and
its affiliates for Richmont’s ongoing costs incurred in the provision of the
Services.

 

5.                                      All payments made pursuant to this
Agreement shall be paid to Richmont in United States Dollars and deposited to
such bank account in the United States as Richmont shall designate.

 

6.                                      Under this Agreement the liability of
Richmont for a material breach of the terms of this Agreement shall be limited
to cases in which CVSL establishes gross negligence or wrongful intent on the
part of Richmont or of any of its agents or employees, provided however, that in
no event shall Richmont be held liable for any consequential damages or for any
loss of profits suffered by CVSL or by any third party, and provided further
that the amount of damages claimed in respect of all breaches that may occur
during one calendar year in regard to CVSL shall not exceed the amount of the
Reimbursement Fee which CVSL owes to Richmont for the year during which the
breach occurred.

 

7.                                      Richmont’s liability for torts committed
by Richmont or by its agents or employees shall be limited to cases where CVSL
is able to establish that Richmont or one or more of its agents or employees
have acted with wrongful intent or gross negligence. Richmont’s liability for
torts committed by outside parties which have not entered into a service
agreement with Richmont and which Richmont has engaged to help to render the
Services shall be limited to that amount of damages that Richmont actually
recovers from the outside party.

 

8.                                      This Agreement shall remain in effect
for a term of one (1) year unless terminated earlier according to the provisions
set out below.  The parties may agree to mutually extend this Agreement in
writing.

 

9.                                      Either party may terminate this
Agreement for cause for breaches of any material term of this Agreement that
remain uncured ninety (90) days after the receipt of written notice from the
non-breaching party.

 

10.                               The parties may meet to review and modify this
Agreement periodically as to the reasonableness of its terms and the service
levels and economic expectations of the parties.  If at any time the parties
discover that this Agreement does not provide for a fair balance between the
interests of both parties, particularly if the responsibilities between the
parties are modified considerably, this Agreement shall be adapted to this
change of circumstance. The parties to this Agreement shall then agree upon such
amendments as are required to reflect the change of circumstances.

 

11.                               This Agreement and the rights and obligations
of the parties hereto shall be governed by and construed in accordance with the
laws of the State of Texas.

 

12.                               All notices, requests, demands and other
communications (collectively “Communications”) under this Agreement shall be in
writing and shall be deemed to have been duly given (i) on the date of service
if served personally on the party to whom notice is given; (ii) on the day of
transmission if sent via facsimile transmission to the facsimile number given
below; (iii) on the business day after delivery to an overnight courier service
or the express mail service maintained by the United States Postal Service,
provided receipt of delivery is confirmed; or (iv) on the fifth (5th) day after
mailing, provided receipt of delivery is confirmed, if mailed to the party to
whom notice is to be given, by first class mail, registered or certified postage
prepaid, properly addressed and return receipt requested, to the other party

 

13.                               In the event that any term or condition of
this Agreement shall be declared invalid, this Agreement shall be construed as
if the same had not been inserted and the remaining provisions will remain in
full force and effect.

 

14.                               This Agreement may be executed in any number
of counterparts and each such counterpart shall for all purposes constitute one
agreement binding on all parties hereto.

 

--------------------------------------------------------------------------------


 

15.                               The headings and section numbers used herein
are for the purpose of convenience only and are not to be used in construing the
meaning or intent of this Agreement.

 

16.                               Failure by either party to this Agreement at
any time or from time to time to enforce any of the provisions hereof shall not
be construed to be a waiver of such provision or of such party’s right to
thereafter enforce each and every provision hereof.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

 

 

Richmont Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly L. Kittrell

 

 

 

Name: Kelly L. Kittrell

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

Computer Vision Systems Laboratories Corp.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John P. Rochon

 

 

 

Name: John P. Rochon

 

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 

 
